                                             Case 5:19-cv-02114-LHK Document 66 Filed 11/25/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12        BRIAN MILLER,                                     Case No. 19-CV-02114-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                           ORDER DENYING ADMINISTRATIVE
                                                                                              MOTIONS TO FILE UNDER SEAL
                                  14               v.                                         WITHOUT PREJUDICE
                                  15        RP ON-SITE, LLC,                                  Re: Dkt. No. 53, 55, 56
                                  16                     Defendant.

                                  17

                                  18            Before the Court are the parties’ administrative motions to file under seal filed in

                                  19   connection with Plaintiff’s motion for class certification. Specifically, Plaintiff moves to file under

                                  20   seal the deposition transcript of Defendant’s corporate designee and exhibits to that deposition.

                                  21   ECF No. 53 (“Plaintiff’s sealing motion”). Defendant moves to file under seal parts of its

                                  22   opposition to Plaintiff’s motion for class certification, ECF No. 55, and parts of Plaintiff’s motion

                                  23   for class certification, ECF No. 56 (together, “Defendant’s sealing motion”). For the following

                                  24   reasons, the Court DENIES the parties sealing motions without prejudice.

                                  25   I.       LEGAL STANDARD

                                  26            “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  27   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of

                                  28                                                      1
                                       Case No. 19-CV-07670-LHK
                                       ORDER DENYING ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL WITHOUT PREJUDICE
                                           Case 5:19-cv-02114-LHK Document 66 Filed 11/25/20 Page 2 of 5




                                   1   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S.

                                   2   589, 597 & n.7 (1978)). Accordingly, when considering a sealing request, a “strong presumption in

                                   3   favor of access is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d

                                   4   1122, 1135 (9th Cir. 2003)). In the Ninth Circuit, documents that are more than “tangentially

                                   5   related . . . to the underlying cause of action” are not sealable unless the Court agrees that

                                   6   “compelling reasons” exist to overcome the presumption of access. See id. at 1179.

                                   7          Here, the documents that the parties seek to seal are related to a motion for class

                                   8   certification. “A class certification motion ‘generally involves considerations that are enmeshed in

                                   9   the factual and legal issues comprising plaintiff's cause of action,’ which require a district court to

                                  10   engage in a ‘rigorous analysis’ that ‘entail[s] some overlap with the merits of the plaintiff's

                                  11   underlying claims.’” McCurley v. Royal Seas Cruises, Inc., 2018 WL 3629945, at *2 (S.D. Cal.

                                  12   July 31, 2018) (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351, 352 (2011)). Indeed,
Northern District of California
 United States District Court




                                  13   most district courts to consider the question have found that motions for class certification are

                                  14   “more than tangentially related to the underlying cause of action” and therefore apply the

                                  15   “compelling reasons” standard. Philips v. Ford Motor Co., 2016 WL 7374214, at *2 (N.D. Cal.

                                  16   Dec. 20, 2016) (collecting cases). Accordingly, the compelling reasons standard applies to the

                                  17   parties' sealing motions. See, e.g., Hadley v. Kellogg Sales Co., No. 16-CV-04955-LHK, 2018 WL

                                  18   7814785, at *2 (N.D. Cal. Sept. 5, 2018) (applying compelling reasons standard).

                                  19          Compelling reasons justifying the sealing of court records generally exist “when such

                                  20   ‘court files might have become a vehicle for improper purposes,’ such as the use of records to

                                  21   gratify private spite, promote public scandal, circulate libelous statements, or release trade

                                  22   secrets.” Id. (quoting Nixon, 435 U.S. at 598). However, “[t]he mere fact that the production of

                                  23   records may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will

                                  24   not, without more, compel the court to seal its records.” Id.

                                  25          In addition, parties moving to seal documents must comply with the procedures established

                                  26   by Civil Local Rule 79-5. Pursuant to that rule, a sealing order is appropriate only upon a request

                                  27   that establishes the document is “sealable,” or “privileged, protectable as a trade secret or

                                  28                                                      2
                                       Case No. 19-CV-07670-LHK
                                       ORDER DENYING ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL WITHOUT PREJUDICE
                                             Case 5:19-cv-02114-LHK Document 66 Filed 11/25/20 Page 3 of 5




                                   1   otherwise entitled to protection under the law.” Civ. L.R. 79-5(b). “The request must be narrowly

                                   2   tailored to seek sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Id.

                                   3   Civil Local Rule 79-5(d), in turn, requires the submitting party to attach a “declaration

                                   4   establishing that the document sought to be filed under seal, or portions thereof, are sealable,” a

                                   5   “proposed order that is narrowly tailored to seal only the sealable material,” and a proposed order

                                   6   that “lists in table format each document or portion thereof that is sought to be sealed,” as well as

                                   7   an “unredacted version of the document” that “indicate[s], by highlighting or other clear method,

                                   8   the portions of the document that have been omitted from the redacted version.” Id.

                                   9   II.       DISCUSSION

                                  10             The Court now turns to the merits of the instant sealing motions. In short, the motions

                                  11   violate Civil Local Rule 79-5 and apply the wrong legal standard for sealing. The Court addresses

                                  12   Defendant’s sealing motion and Plaintiff’s sealing motion in turn.
Northern District of California
 United States District Court




                                  13             Defendant moves to seal information that may cause Defendant competitive harm if

                                  14   disclosed. Specifically, Defendant moves to seal certain (1) lines from its opposition to class

                                  15   certification; (2) paragraphs in its declaration in support of that opposition; and (3) lines and

                                  16   exhibits in Plaintiff’s motion for class certification. ECF No. 55 at 2; ECF No. 56 at 2. By

                                  17   designating specific lines for sealing and not adopting Plaintiff’s requests for sealing wholesale,

                                  18   Defendant’s sealing motion makes an effort to narrowly tailor sealing requests. However,

                                  19   Defendant’s sealing motion violates Civil Local Rule 79-5 in three important ways:

                                  20         •   1) Civil Local Rule 79-5(d)(1)(A) requires that the moving party to file a “declaration
                                                 establishing that the document sought to be filed under seal, or portions thereof, are
                                  21
                                                 sealable.” Moreover, where Plaintiff seeks to file documents designated by Defendant as
                                  22             confidential under a protective order, Defendant must file a declaration pursuant to Civil
                                                 L.R. 79-5(e). Here, Defendant has failed to file any declaration supporting Defendant’s
                                  23
                                                 own sealing motion, ECF No. 55, or supporting Plaintiff’s request to seal certain
                                  24             documents designated by Defendant as confidential under a protective order, ECF No. 56.

                                  25         •   2) Civil Local Rule 79-5(d)(1)(B) requires the moving party to file a “proposed order that
                                                 is narrowly tailored to seal only the sealable material, and which lists in table format each
                                  26
                                                 document or portion thereof that is sought to be sealed.” Here, Defendant has failed to
                                  27             “list[] in table format each document or portion thereof that is sought to be sealed.” See
                                  28                                                       3
                                       Case No. 19-CV-07670-LHK
                                       ORDER DENYING ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL WITHOUT PREJUDICE
                                             Case 5:19-cv-02114-LHK Document 66 Filed 11/25/20 Page 4 of 5




                                                 ECF No. 55-3 (proposed order).
                                   1
                                             •   3) Civil Local Rule 79-5(d)(1)(D) requires that the unredacted version of the document to
                                   2
                                                 be sealed “must indicate, by highlighting or other clear method, the portions of the
                                   3             document that have been omitted from the redacted version.” Here, Defendant has failed to
                                                 highlight redactions. As a result, the Court would only be able to determine what material
                                   4
                                                 is contended to be sealable by cross-referencing redacted exhibits with unredacted exhibits.
                                   5             Such a procedure creates an unreasonable burden on the Court.

                                   6             As for the legal standard for sealing, Defendant erroneously states that the “good cause”

                                   7   standard for sealing applies. ECF No. 55 at 3. This Court, like most district courts, applies the

                                   8   “compelling reasons” standard for sealing to documents related to a motion for class certification.

                                   9   See, e.g., Hadley, 2018 WL 7814785, at *2 (collecting cases).

                                  10             Next, Plaintiff’s sealing motion makes many of the same mistakes as Defendant’s sealing

                                  11   motion. Plaintiff also fails to file a proposed order that complies with Civil Local Rule 79-

                                  12   5(d)(1)(B). ECF No. 53-1 (proposed order). Plaintiff also erroneously applies the “good cause”
Northern District of California
 United States District Court




                                  13   standard for sealing. Id.

                                  14             In addition, Plaintiff’s sealing requests are overbroad and lack support. Plaintiff moves to

                                  15   seal, in their entirety, 10 of 11 exhibits to the deposition of Defendant’s corporate designee.

                                  16   Plaintiff supports his sealing motion with the declaration of Plaintiff’s counsel. Yet the declaration

                                  17   offers the same conclusory boilerplate assertion for sealing each exhibit: that the exhibit contains

                                  18   “confidential private information.” Treglio Decl., ECF No. 53. Plaintiff’s counsel makes this

                                  19   assertion even for documents that plainly do not contain “confidential private information,” such

                                  20   as Plaintiff’s notice of Rule 30(b)(6) deposition served on Defendant.

                                  21             Accordingly, the Court DENIES Plaintiff’s sealing motion and Defendant’s sealing motion

                                  22   without prejudice. By December 11, 2020, each party shall file a renewed sealing motion (or a

                                  23   joint sealing motion) that complies with Civil Local Rule 79-5 and applies the “compelling

                                  24   reasons” standard to narrowly tailored sealing requests. See generally Hadley, 2018 WL 7814785,

                                  25   at *2–3 (applying compelling reasons standard). The Court warns that “[i]f a sealing request is

                                  26   properly narrowly tailored, it will be relatively rare that an entire document will be sealable.” Id. at

                                  27   *3.

                                  28                                                       4
                                       Case No. 19-CV-07670-LHK
                                       ORDER DENYING ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL WITHOUT PREJUDICE
                                          Case 5:19-cv-02114-LHK Document 66 Filed 11/25/20 Page 5 of 5




                                   1   IT IS SO ORDERED.

                                   2

                                   3   Dated: November 25, 2020

                                   4                                          ______________________________________
                                                                              LUCY H. KOH
                                   5                                          United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                           5
                                       Case No. 19-CV-07670-LHK
                                       ORDER DENYING ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL WITHOUT PREJUDICE
